Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 129-153 are pending in a response of 09/15/2020 and acknowledged.
The examiner contacted attorney Kristin A. Connarn on 09/09/2021 to request filing Terminal disclaimer with respect to related patents. The relevant Interview Summary is attached herewith.  As a result, claims 129-153 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Information Disclosure Statement
Eight (8) information disclosure statements (IDS) submitted to date were filed before the mailing date of the instant action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The parent application of 15/495450 (matured into patent no. 10589039) has been allowed for the reason that the closest applied art of Sung reference (WO2012/044736A1) is disqualified prior art under 35 USC(c) and applicant provided statement that the assignee (Pulmatrix Inc.) of WO reference and the instant application were commonly owned at the time the invention was made. Parent and Instant applications are directed to a process form producing one or more receptacles with a respirable dry powder disposed therein, and the only difference between the parent application and the instant application is that the parent application requires the receptacles containing one or more therapeutic agent and the present application requires the receptacles containing antibiotics (claim 129) and their species (claims 130-133, 140 and 147). Thus, the reasons for allowance of the parent application applies to the present application.    
 
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 129-153 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613